Citation Nr: 1752020	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as residuals of a back injury.

2.  Entitlement to service connection for a back disability, claimed as residuals of a back injury.

3.  Entitlement to an initial rating in excess of 20 percent for a recurrent dislocation of the left shoulder.

4.  Entitlement to an initial disability rating in excess of 10 percent for a recurrent dislocation condition (limitation of motion) of the left shoulder.

5.  Entitlement to an effective date prior to March 12, 2009, for the grant of service connection for recurrent dislocation of the left shoulder.

6.  Entitlement to an effective date prior to March 12, 2009, for the grant of service connection for a recurrent dislocation condition (limitation of motion) of the left shoulder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from January 1965 to August 1965.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009, January 2010 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2013, the Board reopened and remanded the Veteran's claims of entitlement to service connection for recurrent dislocation of the left shoulder and for residuals of a back injury.

In September 2013, the RO granted service connection for recurrent dislocation of the left shoulder and a recurrent dislocation condition as characterized by limitation of motion of the left shoulder.  The Veteran filed a Notice of Disagreement in October 2013 with respect to the evaluations and effective dates of these service-connected conditions.  In an October 2013 Supplemental Statement of the Case, the RO bifurcated the claim for service connection for residuals of a back injury into two claims: service connection for a cervical spine disability and service connection for a back disability.

In July 2014 and December 2015, the Board again remanded the issues on appeal for additional evidentiary development, to include obtaining VA Medical Center treatment records.

In January 2017, the Veteran underwent left shoulder replacement surgery.  As such, the RO granted him a temporary total evaluation due to this surgery, which will be reassessed in March 2018.  As such, the only period on appeal for his claims relating to his left shoulder is from March 12, 2009, to January 12, 2017.

The issues of entitlement to service connection for a cervical spine disability and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's left shoulder experienced recurrent dislocation with guarding on movement.  

2.  Throughout the period on appeal, pain limited the Veteran's left shoulder range of motion to approximately shoulder level.

3.  The Veteran's entitlement to a grant of service connection for recurrent dislocation of the left shoulder arose as of March 12, 2009, the date of receipt of the claim.

4.  The Veteran's entitlement to a grant of service connection for a recurrent dislocation condition (limitation of motion) of the left shoulder arose as of March 12, 2009, the date of receipt of the claim.





CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for entitlement to a disability rating in excess of 20 percent for recurrent dislocation of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5202 (2017).

2.  The criteria for an initial disability rating of 20 percent, but no higher, for limitation of motion due to left shoulder recurrent dislocation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5201-5019 (2017).

3.  The criteria for an effective date prior to March 12, 2009, for the grant of service connection for recurrent dislocation of the left shoulder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2017).

4.  The criteria for an effective date of prior to March 12, 2009, for the grant of service connection for a recurrent dislocation condition (limitation of motion) of the left shoulder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the December 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).



II.  Increased Ratings

Relevant Law and Regulations

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).

The Diagnostic Codes applicable to a rating of the shoulder are located between 5200-5203. See 38 C.F.R. § 4.71a.  Ratings vary depending on whether the impairment is to the major or minor arm.  In this case, the Veteran is right hand dominant, and the injury is to his left, or non-dominant, shoulder.

Under Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece), a 20 percent rating is assigned for the non-dominant arm when the ankylosis is favorable, with abduction to 60 degrees such that a person can reach his mouth and head; a 30 percent rating is assigned the non-dominant arm when the ankylosis is considered to be intermediate, that is between favorable and unfavorable; a 40 percent rating is assigned the non-dominant arm when the ankylosis is considered to be unfavorable, such that abduction is limited to 25 degrees from the side.  

Under Diagnostic Code 5201 for limitation of motion of the arm, a 20 percent rating is assigned when the range of motion of the non-dominant arm is limited to midway between side and shoulder level; while a 30 percent rating is assigned the when range of motion of the non-dominant arm is limited to 25 degrees from the side. 

Under Diagnostic Code 5202 for other impairment of the humerus, a 20 percent rating is assigned when there is malunion of the humerus of the non-dominant arm with either moderate or marked deformity.  A 20 percent rating is also assigned when there is recurrent dislocation of the humerus of the non-dominant arm at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements.  A 40 percent rating is assigned when there is fibrous union of the non-dominant arm; a 50 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the non-dominant arm; and a 70 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the non-dominant arm.

Under Diagnostic Code 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned.  A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula. 

Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Background

The Veteran was medically discharged from active duty service due to his left shoulder disability, which presented in basic training with frequent dislocations of the joint.  The Veteran's post-service records indicate ongoing treatment for left shoulder dislocations, pain and limitation of motion, to include physical therapy.  

In the Veteran's May 2009 VA examination, he reported recurrent dislocation of his left shoulder if he bumped it or moved it in the wrong direction.  He reported experiencing pain, stiffness, instability and fatigability in the joint.  During examination, the joint appeared loose with palpable depression.  The Veteran also endorsed flare ups of pain that occurred one to six times per week.  The pain was not constant, but occurred when he moved his shoulder.  The Veteran reported the same range of motion during flare ups.  Examination found limitation by pain during movement of the joint as reflected in range of motion assessments.  There was no additional limitation caused by pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.  There was objective evidence of instability, tenderness, and abnormal movement or guarding of movement on examination.  Left shoulder forward flexion was 0 to 170 degrees with pain at 90 degrees.  Abduction was 0 to 130 degrees with pain at 80 degrees.  There was no additional loss of range of motion after repetitive use testing.  Imaging of the joint revealed an interval increase in the degenerative sclerotic post-traumatic post-ischemic post-fracture deformity of the left humeral head and the glenoid portion of the left scapula.  The Veteran was diagnosed with recurrent dislocation of the left shoulder with degenerative and arthritic changes of the left acromioclavicular joint. 

In a May 2011 general medical VA examination, the Veteran's left shoulder abduction was 0 to 170 degrees with pain at 120 degrees.  The examiner found that he was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use testing.

In January 2014, physical therapy notes indicate the Veteran's left shoulder forward flexion was to 100 degrees.  A September 2014 physical therapy note indicates that his functional limitations included hygiene, sleep, activities of daily life, household chores, hand and arm use, as well as pushing/pulling/reaching objects.  At that time, left shoulder flexion was to 100 degrees and abduction was to 90 degrees.  In May 2016, left shoulder flexion was to 90 degrees.  In July 2016, left shoulder flexion was also to 90 degrees.  

Left Shoulder Recurrent Dislocation

The Veteran contends that he is entitled to an initial evaluation in excess of 20 percent for a recurring left shoulder dislocation.  Prior to the Veteran's January 2017 left shoulder replacement, his recurrent left shoulder dislocation was rated under Diagnostic Code 5202 for recurrent, non-dominant arm dislocations.

VA examinations and treatment records indicate that the Veteran suffered from recurrent dislocations of the left shoulder with guarding of movement prior to his January 2017 left shoulder replacement.  Thus, the Veteran is entitled to the maximum schedular evaluation of 20 percent for a non-dominant joint with frequent of infrequent episodes of recurrent dislocation of the scapulohumeral joint.  Probative medical evidence of record does not indicate the presence of ankylosis, loss of the head of the humerus, nonunion of the joint, or a fibrous union of the joint.  Without the presence of one of these more severe impairments, a rating in excess of 20 percent is not appropriate under the Diagnostic Codes applicable to shoulder disabilities.  See 38 C.F.R. §4.71a (2017); Diagnostic Codes 5200-5203.

The Board recognizes that the Veteran believes that the recurrent dislocation of his left shoulder was more severe than evaluated prior to January 2017.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The severity of a shoulder disability is a complex medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The range of shoulder impairments are assessed through specific diagnostic tools and examinations.  Multiple medical opinions concur in finding that the Veteran suffers from a recurrent dislocation of his left, non-dominant, shoulder.  The maximum schedular evaluation for that condition is 20 percent.  Absent another shoulder disability, a higher evaluation is not possible under the Diagnostic Code.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's recurrent dislocation of the left shoulder is entitled to a rating in excess of 20 percent, the Board ultimately affords the objective medical evidence of record, which weighs against such an increased evaluation.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 20 percent for recurrent dislocation of the left shoulder must be denied.

Limitation of Motion Due to Recurrent Dislocation

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for the limitation of motion caused by his recurrent dislocation disability prior to his January 2017 shoulder replacement surgery.

The Veteran's left shoulder disability is currently rated at 10 percent disabling under Diagnostic Code 5201-5019.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5019 is associated with bursitis, and is to be rated on limitation of motion of affected parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a.  Degenerative arthritis is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved, in this case, Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201.  

The Veteran received an initial 10 percent evaluation due to painful motion of the joint.  However, in May 2009, the Veteran's left shoulder forward flexion was 0 to 170 degrees with pain at 90 degrees.  Abduction was 0 to 130 degrees with pain at 80 degrees.  In May 2011, the Veteran's left shoulder abduction was 0 to 170 degrees with pain at 120 degrees.  Physical therapy records from January 2014 to July 2016 indicate left shoulder flexion and abduction around 90 to 100 degrees without specific measurements as to where pain occurred.  Taken as a whole, the range of motion measurements when accounting for painful motion indicate a loss of motion at approximately the shoulder level.  See DeLuca, 8 Vet. App. at 207-08.  Under Diagnostic Code 5201, limitation of motion of the non-dominant arm to shoulder level warrants a 20 percent evaluation.

An evaluation in excess of 20 percent, however, is inappropriate under the evaluation criteria.  As previously discussed, probative medical evidence of record does not indicate the presence of ankylosis, loss of the head of the humerus, nonunion of the joint, or a fibrous union of the joint that would afford the Veteran a higher evaluation for his left shoulder disability.  Furthermore, limitation of motion of a non-dominant arm under Diagnostic Code 5201 may only receive a maximum schedular evaluation of 30 percent when restricted to 25 degrees from the side.  Even when accounting for pain, probative medical evidence of record does not demonstrate that the Veteran's range of motion more closely approximated this level of impairment.  

The Board recognizes that the Veteran believes that the limitation of motion of his left arm due to his left shoulder disability was more severe than evaluated prior to January 2017.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr, supra.  The limitation of motion is a complex medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Range of motion is measured by a medical professional using a goniometer, which cannot be conducted by a lay person.  Competent, probative medical evidence of record indicates that the Veteran's left shoulder disability restricted movement to approximately shoulder level throughout the period on appeal.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's limitation of motion is more severe, the Board ultimately affords the objective medical evidence of record, which weighs against an evaluation in excess of 20 percent.

Resolving doubt in favor of the Veteran, an initial evaluation of 20 percent is warranted for limitation of motion caused by his left shoulder recurrent dislocation.  However, the preponderance of the evidence is against an evaluation in excess of 20 percent, and, as such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 20 percent for limitation of motion due to left shoulder recurrent dislocation must be denied.

III.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to March 12, 2009, for the grant of service connection for recurrent dislocation of the left shoulder and its resulting limitation of motion. 

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  The mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205 (1993); Crawford v. Brown, 5 Vet. App. 33 (1995); Brannon v. West, 12 Vet. App. 32 (1998).

The Veteran's claim for service connection for a left shoulder condition was initially denied in a November 1965 rating decision.  The Veteran filed a Notice of Disagreement in January 1966.  A Statement of the Case was issued in 1966.  The Veteran did not file a Substantive Appeal within 60 days of the rating decision VA Form 9), and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2017).  The Veteran sought to reopen the claim of entitlement to service connection for a left shoulder disability in January 1975, which was denied in an April 1975 rating decision.  The Veteran filed a Notice of Disagreement in July 1975, and a Statement of the Case was issued in July 1975.  The Veteran filed a Substantive Appeal in September 1975.  In April 1976, the Board denied the Veteran's claim of entitlement to service connection for a left shoulder disability.  In January 1991, the Veteran submitted an informal claim to increase his evaluation for a left shoulder disability.  In a February 1991 notification letter, the RO informed him that, as the Board denied entitlement to service connection for a left shoulder disability, he would need new and material evidence in order to reopen the claim.  Without that submission, the RO could not consider the claim.  The Veteran did not reply to the letter or submit any additional medical evidence regarding his left shoulder disability.

The Veteran again requested to reopen a claim of entitlement to service connection for a left shoulder condition in a March 12, 2009, phone call with the RO.  The effective date based on submission of new and material evidence after a final disallowance is the date of the receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400 (2017); see also Sears v. Principi, 16 Vet. App. 244, 248 (2002).  

In accordance with the applicable regulations concerning the assignment of effective dates, March 12, 2009, is the earliest date for the award of service connection for a left shoulder disability as it is the date on which the Veteran's claim of entitlement to service connection for a previously denied disability was received.  See 38 C.F.R. § 3.400.  As the previous denial was final, and no new and material evidence was submitted between the previous final denial and his March 12, 2009, claim, an earlier effective date cannot be established.







ORDER

1.  Entitlement to an initial rating in excess of 20 percent for recurrent dislocation of the left shoulder is denied.

2.  Entitlement to an initial evaluation of 20 percent, but no higher, for a recurrent dislocation condition (limitation of motion) of the left shoulder is granted.

3.  Entitlement to an effective date earlier than March 12, 2009, for the grant of service connection for recurrent dislocation of the left shoulder is denied

4.  Entitlement to an effective date earlier than March 12, 2009, for the grant of service connection for a recurrent dislocation condition (limitation of motion) of the left shoulder is denied


REMAND

Remand is again necessary to adjudicate the remaining issues on appeal.

In October 2013, the Veteran was afforded a VA examination to determine the etiology of his cervical spine and back disabilities.  Unfortunately, the examiner did not provide a thorough rationale regarding the etiology of those disabilities.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a new VA examination is necessary on remand in order to obtain a complete opinion as to the etiologies of the Veteran's cervical spine and back disabilities.




Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all outstanding medical and/or treatment records related to the Veteran's cervical spine and thoracolumbar back disabilities since May 2017.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Once the aforementioned development is complete, schedule the Veteran for a VA examination to determine the current nature and etiology of his cervical spine and thoracolumbar back disabilities.  The examiner should review the entire claims file, with particular attention to any lay statements as to in-service and post-service injuries.  The examiner should advance an opinion as to the following:

(a).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified cervical spine disability had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service;  

(b).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any other identified back disability had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service?

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


